470 So. 2d 760 (1985)
William Paul JONES, Appellant,
v.
BREVARD COUNTY SCHOOL BOARD, Appellee.
No. 84-287.
District Court of Appeal of Florida, Fifth District.
May 30, 1985.
Robert P. Jordan, II, Palm Bay, for appellant.
Bill Walker, Rockledge, for appellee.
ORFINGER, Judge.
The order of the School Board of Brevard County expelling appellant for the remainder of the 1983-84 school year is affirmed. This case is factually distinguishable from McEntire v. Brevard County School Board, 471 So. 2d 1287 (Fla. 5th DCA 1985). In McEntire the court found a complete absence of competent substantial evidence to support the conclusion of the school board that McEntire had represented caffeine pills as "speed" when he sold them. Here, although the pills sold by appellant were later shown to be caffeine, there is evidence which the Board was free to believe that appellant represented the pills as "speed." This evidence included the testimony of the Dean of students that appellant told him he had purchased "speed" pills which he resold to various students and appellant's signed and sworn statement (although later recanted) indicating the same facts. There is also testimony in the record that "speed" is the street name for amphetamines, a controlled substance under the laws of this state.
AFFIRMED.
COBB, C.J., and SHARP, J., concur.